Citation Nr: 1635416	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-20 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for cold sores.

2. Entitlement to service connection for testicular disease and testicular neoplasm (claimed as bilateral testicular pain).

3. Entitlement to service connection for bronchitis, to include persistent cough.

4. Entitlement to service connection for tuberculosis.

5.  Entitlement to service connection for bilateral hearing loss.
 

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to March 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for tinnitus, denied service connection for bilateral hearing loss, bilateral testicular pain, cold sores, and persistent cough.

In January 2016, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for further development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the January 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In June 2016, the Veteran testified during at a Board videoconference hearing at the Montgomery, Alabama RO before the undersigned; a transcript of that hearing is of record.

During the Board hearing the Veteran submitted additional evidence in the form of an August 2011 letter from VA physician, Dr. J.F.R., and a medical article on epididymitis.  He also waived initial AOJ consideration of the evidence.  See hearing transcript, at 12.

Additionally, during the June 2016 Board hearing, the Veteran stated that he desired to submit a notice of disagreement with the Board's January 2016 decision granting service connection for sleep apnea, in which the AOJ implemented that decision, and granted a 50 percent disability rating effective April 27th, 2011.  As such, this issue is not before the Board and will not be adjudicated herein.

This appeal was processed utilizing the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. On June 24, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to service connection for cold sores on the record at the Board hearing.

2. The evidence is at least evenly balanced as to whether the Veteran's testicular disease and testicular neoplasm (claimed as bilateral testicular pain) is related to his active military service.

3. The evidence is at least evenly balanced as to whether the Veteran's bronchitis, to include persistent cough, is related to his active military service.

4. The preponderance of the evidence reflects that the Veteran has not had tuberculosis during the pendency of the claim.




CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for cold sores have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. With reasonable doubt resolved in favor of the Veteran, testicular disease and testicular neoplasm (claimed as bilateral testicular pain) was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3. With reasonable doubt resolved in favor of the Veteran, bronchitis, to include persistent cough, was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4. Tuberculosis was not incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2014); 3 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As to the claims being granted, further discussion of the VCAA is unnecessary.  As to the claim for entitlement to service connection for tuberculosis, the requirements of the VCAA have been met.  VA provided pre-adjudicatory notice to the Veteran in June 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim to include service treatment records and post-service treatment records.  Moreover, as explained below, the claim is being denied because the most probative evidence of record indicates that the Veteran has not have tuberculosis, the disability for which he is claiming service connection, at any time since filing the claim or during its pendency of the appeal period.  Although the Veteran was not afforded a VA examination, none was warranted with regard to this claim.  Under the VCAA, VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, for the reasons stated below, there is no competent evidence of a disability or persistent or recurrent symptoms of a disability with regard to tuberculosis at any time since filing the claim or during its pendency.  The first prong of the McLendon test has therefore not been met, and a VA examination was therefore not warranted pursuant to VA's duty to assist.

In addition, during the February 2013 Board hearing, the undersigned asked questions designed to explain the issue and suggested the submission of evidence that may have been overlooked. These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103 (c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims being decided herein are thus ready to be considered on the merits.

A. Cold Sores

At the beginning of the June 24, 2016 Board hearing, the Veteran indicated that he was withdrawing his appeal of the denial of claim for entitlement to service connection for cold sores.  See Board Hearing Transcript, at 3.  As the appeal was withdrawn on the record at a hearing, the Board does not have jurisdiction over it and it is therefore dismissed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204(b).

B. Testicular Disease, Testicular Neoplasm, Bronchitis, and Persistent Cough

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The Veteran has been diagnosed with persistent cough, infectious bronchitis, testicular disease, and testicular neoplasm.

The Veteran seeks service connection for testicular disease and testicular neoplasm (claimed as bilateral testicular pain), persistent cough, and infectious bronchitis.

The Veteran's June 1994 service treatment record shows that he presented with complaints of nasal congestion, cough, and difficulty breathing.  

An October 1994 service treatment record shows the Veteran indicated that he was exposed to asbestos dust.  Based on examination and the Veteran's history, it was determined that exposure was on a regular basis and he was placed on the Asbestos Medical Surveillance Program.

A March 1995 record, which shows he presented with complaints of unilateral scrotal pain, edema on the left side of the area, and intermittent left testicle pain.  Examination revealed a lesion in the pubic area and tenderness on the left side of the scrotum.  The diagnosis was epididymitis. 

Pertinent evidence concerning the issues of testicular disease, infectious bronchitis, and tuberculosis consists of post-service treatment records and an August 2011 statement from Dr. J.F.R., a VA clinician.  Specifically, June 2010 VA treatment record shows the Veteran underwent echogram of the scrotum due to persistent cough and testicular pain.  The impression was increased vascular flow and heterogeneous right testicle.

A September 2010 VA surgical pathology record shows the Veteran underwent right testis orchiectomy as a result of seminoma with extensive intratubular germ cell, neoplasia, and extensive atrophy.  

By correspondence dated in August 2011, Dr. R. detailed the Veteran's medical history and diagnoses of persistent cough, infectious bronchitis, testicular disease, and testicular neoplasm.  Dr. R. observed that the Veteran is under care for these medical conditions at the San Diego VAMC and that he reviewed his post-service treatment records and noted the circumstances and events of his military service to include the Veteran's military occupational specialty (MOS) as a deck Seaman in cargo deck maintenance.  Dr. R. described the Veteran's diagnoses of persistent cough manifested by nasal congestion, persistent/chronic cough, and difficulty breathing; and infectious bronchitis diagnosed by an August 2010 VA CT chest scan.  Following review of the Veteran's medical records, Dr. R. opined that considering the diagnostics performed and the findings, to include history and physicals, surgical, imaging, and pathology reports, "there is a very high probability that the [diagnosed persistent cough, infectious bronchitis, testicular disease, and testicular neoplasm] can be related to [the Veteran's] military service." 

VA treatment records dated from July 2010 to April 2013 from the San Diego VA Medical Center shows the Veteran was diagnosed with right testicular atrophy and possible left testicular mass.  During this time, he presented with complaints of testicular pain reporting the onset of symptoms in 1995 that persisted post right testis orchiectomy.  See also December 2013 private treatment record from Function Smart Physical Therapy.

The Veteran's DD Form 214 reflects that his MOS was craftsman.  During the June 2016 Board hearing, the Veteran testified that as a craftsman, his duties included maintenance work around heavy equipment.  See Board hearing, at 6.  He testified and also submitted a medical article from www.med.navy.mil indicating that chemical epididymitis (pain in the scrotum) "occurs when sterile urine flows backward from the urethra to the epididymis, which most commonly occurs with heavy lifting or straining.  In some cases, pain in the scrotum from the local infection is the only noticeable symptom [and] swelling, tenderness, redness, firmness, and warmth of the skin may also accompany pain."  See Board hearing transcript, at 6-7, 11-12; see also article on epididymitis located on VBMS.  He also stated that post right testis orchiectomy, he continues to take medication to treat the left testicle and residuals of pain.  Id. at 11.  With respect to tuberculosis, during the June 2016 Board hearing, the Veteran testified that persistent cough, difficulty breathing, and abnormal sounds of the lungs started in June 1994, during military service.  See hearing transcript, at 8-9.  

The Board finds this competent testimony to be credible and consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  This evidence is consistent with the Veteran's testimony in particular his service treatment records, which show a diagnosis of epididymitis in March 1995 and treatment for nasal congestion, cough, and difficulty breathing in June 1994.  Furthermore, in October 1994, four months following the Veteran's June 1994 treatment, he reported to medical that he was exposed to asbestos dust.  Here, he was placed on the Asbestos Medical Surveillance Program as it was determined that exposure was on a regular basis.  
This evidence is consistent with the Veteran's testimony and the medical article detailing the symptoms and causes of epididymitis, in that he experienced symptoms of swelling, tenderness, and pain of the scrotum in service and was diagnosed with epididymis.  Significantly, these symptoms are also consistent with the Veteran's post-service treatment records.  Additionally, the article reflects that epididymis most commonly occurs with heavy lifting or straining, which are activities that the Veteran would have been expected to perform in service, as a deck Seaman tasked with maintenance work.  Notably, a July 2010 VA treatment record shows the Veteran enrolled in the VA healthcare system for treatment.  Here, he reported a medical history of positive TB skin test and testicular pain related to an old injury during military service.  The Board finds this record further supports the Veteran's consistent statements of symptoms since service.

On consideration of the above evidence, the Board finds that, resolving reasonable doubt in the Veteran's favor, a grant of service connection for bronchitis, to include persistent cough, testicular disease, and testicular neoplasm is warranted.  As noted above, the competent medical evidence has established that the Veteran carries a current diagnosis of persistent cough, infectious bronchitis, testicular disease, and testicular neoplasm and in an August 2011 nexus opinion, Dr. R. concluded that, based on the Veteran's medical treatment and military service, "there is a very high probability that the [diagnosed persistent cough, infectious bronchitis, testicular disease, and testicular neoplasm] can be related to [the Veteran's] military service."  This medical opinion is entitled to significant probative weight because the physician explained the reasons for his conclusions based on an accurate characterization of the evidence of record, including the Veteran's competent, credible lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, there is no contrary medical opinion in the evidence of record.

Given that the Veteran is diagnosed with persistent cough, infectious bronchitis, testicular disease, and testicular neoplasm and that he has credibly reported that the symptoms of testicular pain, coughing, and shortness of breath since service and have continued to the present, and there is a probative, positive nexus opinion relating these diagnoses to his military service, the evidence is at least evenly balanced as to whether the Veteran's currently diagnosed persistent cough, infectious bronchitis, testicular disease, and testicular neoplasm is related to his military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in the Veteran's favor, entitlement to service connection for persistent cough, infectious bronchitis, testicular disease, and testicular neoplasm is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C. Tuberculosis 

With respect to the issue of tuberculosis, the Board notes that July 2011 VA treatment notes reflect a patient medical history of positive TB test.  A layperson such as the Veteran is competent to report a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, during the June 2016 Board hearing, the Veteran's representative indicated that the Veteran was diagnosed with tuberculosis but did not have medical insurance to cover treatment.  As discussed above, the Veteran testified, and the June 1994 service treatment record shows, that the onset of symptoms to include persistent cough, difficulty breathing, and abnormal sounds of the lung occurred in service.  Additionally, that he had a CT scan in 2010 with VA, which diagnosed infectious bronchitis and persistent cough.  See hearing transcript, at 7-9.  A review of the evidence reflects, however, that there has been no evidence of tuberculosis since the Veteran filed his claim for service connection for this disability in April 2010.  While a history of tuberculosis was indicated in the VA treatment notes, no date was given.  In addition, in his August 2011 letter, Dr. R. indicated that the Veteran had been his patient since 2009 and listed multiple diagnoses including respiratory diagnoses, but did not list tuberculosis.  As one would expect tuberculosis to have been included if it had been diagnosed since 2009, it can be inferred from the absence of such a diagnosis that the Veteran has not had tuberculosis since that time.  See Fountain v. McDonald, 27 Vet. App. 258, 272 (2015) ("[T]he Board must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation."); Horn v. Shinseki, 25 Vet.App. 231, 239 n. 7 (2012) (recognizing that the absence of evidence cannot be substantive negative evidence without "a proper foundation . . .to demonstrate that such silence has a tendency to prove or disprove a relevant fact"); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded").

In light of the foregoing, the preponderance of the evidence is against a finding that the Veteran has an additional respiratory disorder of tuberculosis.  As a current disability is required to establish entitlement to service connection for a particular disability, entitlement to service connection for tuberculosis is not warranted.  Moreover, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Moreover, a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").   Here, however, where service connection is being granted for some respiratory disorders and there is no diagnosis of an additional, specific disorder for which the Veteran seeks service connection, the denial of service connection for that particular disorder is warranted.


ORDER

The appeal from the denial of the claim for entitlement to service connection for cold sores is dismissed.

Entitlement to service connection for testicular disease and testicular neoplasm (claimed as bilateral testicular pain) is granted.

Entitlement to service connection for bronchitis, to include persistent cough, is granted.

Entitlement to service connection for tuberculosis is denied.


REMAND

After a review of all evidence, both lay and medical, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim for service connection for bilateral hearing loss.

As noted in the Introduction, the Veteran is service-connected for tinnitus.  He also contends that he suffers from bilateral hearing loss that is related to in-service noise exposure.  He also stated that these symptoms occurred in service and simultaneously with symptoms of tinnitus, which he has experienced from that time to the present and have since worsened since the August 9, 2010 QTC Examination.   See hearing transcript, at 5-6; see also August 2010 QTC Examination.

The Veteran's February 1996 separation examination notes mild to high frequency right ear hearing loss.

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater.  The audiometric test results on the August 2010 QTC audiological examination reflects that the Veteran does not meet these criteria.  38 C.F.R. § 3.385.  As noted above, the Veteran has provided competent, credible evidence of in-service noise exposure.  The Veteran is competent to testify as to the existence of difficulty hearing.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology").  In addition, the Veteran's statements that he experienced significant noise exposure during service is competent, credible, and consistent with the circumstances of his service, in particular his military occupational specialty.  Notably, the same conceded noise exposure was the basis for the grant of service connection for tinnitus.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  The remaining issue is whether there is a relationship between any current hearing loss disability and the in-service noise exposure and service-connected tinnitus.

The August 9, 2010 QTC examiner found that there was no current bilateral hearing loss disability.  The results of audiometric testing were presented in graph format, without numeric interpretation, indicates hearing to be within normal limits bilaterally.  The examination report further notes a history of right ear hearing loss on the Veteran's service entrance examination and concluded that right ear hearing loss was not noted on current testing.  

A subsequent August 18, 2010 VA audiology consult shows moderately severe bilateral hearing loss. Examination of the ears indicated a mild amount of perceived hearing handicap.  The examiner recommended additional testing.

Given conflicting evidence as to whether the Veteran has a current hearing loss disability for VA purposes and the passage of time, a new VA audiology examination is warranted.
 
Accordingly, the claims for entitlement to service connection for bilateral hearing loss is REMANDED for the following action:

1. Schedule the Veteran for a VA examination as to the nature and etiology of any current hearing loss disability.  All necessary tests should be conducted.
The claims file must be sent to the examiner for review.

The examiner should first indicate whether the Veteran meets the criteria for hearing loss disability under VA regulations and whether he has current hearing loss.  Then, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that hearing loss disability is related to the noise exposure and acoustic trauma that would be expected from working on a military repair ship, in the maintenance department, around heavy machinery such as cranes.

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report his symptoms, treatment, and injuries, and that his reports of noise exposure should be accepted as credible. 

2. After the above development has been completed, readjudicate the claim for entitlement to service connection for bilateral hearing loss disability.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


